UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-1769


YVES G. WANTOU DEUGOUE,

                  Plaintiff - Appellant,

          v.

MICHAEL CHERTOFF, as Secretary of the Department of Homeland
Security; JONATHAN SCHARFEN, as the Acting Director of the
U.S. Citizenship & Immigration Services; PHYLLIS HOWARD, as
District Director of the Citizenship & Immigration Services
for Washington, DC located in Fairfax, VA; MICHAEL B.
MUKASEY, as Attorney General of the United States,

                  Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:08-cv-01279-CMH-IDD)


Submitted:     February 19, 2010            Decided:   March 1, 2010


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Yves G. Wantou Deugoue, Appellant Pro Se. Bernard G. Kim, OFFICE
OF THE UNITED STATES ATTORNEY, Lauren Anne Wetzler, Assistant
United States Attorney, Alexandria, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Yves G. Wantou Deugoue appeals the district court’s

order granting Defendants’ motion to dismiss this civil action

to   compel     adjudication       of    an       application      for   adjustment         of

status.       We have reviewed the record and find no reversible

error.      Accordingly, we affirm substantially for the reasons

stated by the district court.                 Deugoue v. Chertoff, No. 1:08-cv-

01279-CMH-IDD      (E.D.    Va.    May    15,       2009);   see    Fed.       R.    Civ.   P.

12(b)(1).       We dispense with oral argument because the facts and

legal    contentions       are    adequately         presented      in   the        materials

before    the    court   and     argument         would   not   aid      the    decisional

process.

                                                                                     AFFIRMED




                                              2